KOGAN, Justice,
dissenting.
As in Home v. Vic Potamkin Chevrolet Inc., 533 So.2d 261 (Fla.1988), I fully disagree with the rejection of the section 390 of the Restatement (Second) of Torts. While the facts in this case may not be as compelling as in Horne, I do believe that there is sufficient evidence to allow the jury to decide the issue of Turnipseed’s knowledge of Rinker’s inability to safely operate a motor vehicle. Accordingly, I would quash the opinion of the Third District Court of Appeal and remand this case to the trial court with directions to vacate the summary judgment against Jackson, allowing a jury to determine the issue of whether Turnipseed negligently entrusted Rinker with an automobile.
BARKETT, J., concurs.